DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1 is currently pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any 

Specification
The disclosure is objected to because of the following informalities: 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The Specification is objected to for lacking section headings to clearly distinguish the different sections of the disclosure.
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  
The Specification is not written in idiomatic English and contains numerous vague, unclear, and unconcise terminology and phrases.  Examples of some unclear, inexact or verbose terms used in the specification are: 
Page 4, Paragraph 4 states “The fuel pump 2 mechanically-driven from the gearbox 5 at the engine start initial period operates in the closed loop. The connection of the mechanically-driven fuel pump 2 to the processes of the fuel supply is smooth, as the pump rotation speed increases and the engine reaches the idle mode. Hereby, the utilized capacity of the electrically-driven fuel pump 1 reduces respectively.”  The disclosure does not describe what is meant by “the closed loop” or how the fuel pump 2 operates in it, and the Drawings do not depict any “closed loop” system (is the closed loop referring to a physical closed loop? Or some form of closed loop control?).  It is unclear what is meant by “The connection of the mechanically-driven fuel pump 2… is smooth” (how is a connection “smooth”? is the phrase referring to a flow of fuel being “smooth”?).  The phrase “the utilized capacity of the electrically-driven fuel pump 1 reduces respectively” is also unclear.
Page 4, Paragraph 5 states “Hereby, the electrically-driven fuel pump 1, depending on the engine demand, may either be off, or work in the closed loop at the reduced supply, or be connected to the fuel supply to the combustion chamber, or be used to maintain the required fuel pressure and temperature parameters in the special conditions”.  Again, the “closed loop” is not described in any manner that would clarify its meaning.  The phrase “at the reduced supply” is also unclear and is believed to be implying some “reduced supply flow rate of the fuel”, or a “reduced fuel supply demand”.  “The special conditions” is not clear as to what is being alluded to, since no “special conditions” had previously been discussed.
Page 5, Para. 2 states “Therefore, the implementation of the proposed invention with the features above enables elimination of the fuel flow rate and pressure based on the rotation speed during the start of the gas turbine engine”.  It is unclear what is meant by “enables elimination of the fuel flow rate and pressure”, particularly with the use of the term “elimination”.
Note, the above instances are merely examples of the number of grammatical and idiomatic issues within the Specification, and do not represent the full extent of the issues contained therein.  Review and revision of the Specification is strongly advised.   
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because, although system boxes in the drawings are labeled with numerals, the functionality of the element cannot be determined.  Elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public.  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example below is acceptable.
Example

    PNG
    media_image1.png
    578
    575
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Most of the claim limitations lack proper antecedent basis.  Limitations must be introduced utilizing terms such as “a” or “an”, with subsequent recitations being recited with the term “the” or “said”;
For example, in claim 1, lines 1-2: -- Method for [[the]] creation of [[the]] a required pressure and fuel rate in [[the]] a fuel system of [[the]] a gas turbine engine --;  
The claim is not written in idiomatic English and is replete with grammatical errors, punctuation issues, and inconsistent claim language.
In claim 1, line 3, it is unclear if a comma “,” was intended to be placed after “transducers”, or if the claim is intended to read as “transducers consisting in the fact that”;
In claim 1, line 3, the phrase “consisting in the fact that” could be shortened to “wherein”, or “consisting of”, or “comprising”;
Claim 1, line 10 & line 17-18, respectively recite “the combustion chamber” and “the GTE combustion chamber”; only one form of the limitation should be used for sake of consistency;
Claim 1, line 18, “the hydraulically-driven units” should be revised to “the hydraulic drive units” for consistency with line 11;
Claim 1, line 8, recites the acronym “GTE”.  It is recommended that any acronyms are defined within the claim prior to subsequent usage, such as in lines 1-2:
-- the gas turbine engine (GTE) --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Most of the claim limitations lack proper antecedent basis:
“the gearbox” in line 2;
“the gas turbine engine rotor” in line 5;
“the fuel bypass” in line 6;
“the fuel system inlet” in line 7;
“the combustion chamber” in line 10;
“the gas-turbine engine start” and “the idle mode” in line 13;
“the standby independent mode” and “the reduced head” in line 14;
“the ground idle mode” in line 15;
“the mechanically-driven fuel pump drive shaft” in line 15;
“the hydraulically driven units” in line 18;
Claim 1, line 1, recites “the required pressure and fuel rate”.  This renders the claim indefinite, as it is unclear what the limitation is referring to (i.e. the required pressure and fuel rate for what? Pressure of what?).
Claim 1, line 2, recites “a mechanically-driven fuel pump (from the gearbox)”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “(from the gearbox)”, or why the phrase is in parentheses.
Claim 1, line 3-7, recites “transducers consisting in the fact that the fuel system and gas turbine engine operation is provided from the electrically-driven pump up to 40% of the maximum rotation speed of the gas turbine engine rotor, the rotation speed of the electrically- driven fuel pump is gradually reduced and/or the fuel bypass from the electrically- driven pump outlet to the fuel system inlet is opened”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “transducers consisting in the fact that the fuel system and gas turbine engine operation is provided…” (i.e. what does “transducers consisting in the fact that…” mean?).  This is believed to be the result of a translation error.  Furthermore, the claim is unclear as to what conditions cause the electrically-driven fuel pump rotation speed to “gradually reduce and/or the fuel bypass… is opened
Claim 1 in general appears to consist of a series of conditional operational situations during operation of a gas turbine engine, such as: 
“up to 40% of the maximum rotation speed of the gas turbine engine rotor”, 
“at the GTE rotation speeds over 40%”,
“after the end of the gas-turbine engine start and the GTE attaining the idle mode”, and 
“additionally at the GTE operation modes with the GTE rotor rotation speed over 40% and occurrence of the conditions with an insufficient fuel pressure at the inlet or outlet of the mechanically-driven fuel pump, as well as at the fuel temperature at the inlet of the mechanically-driven pump less than +100C”;
Consequently, it is unclear what the claim is attempting to encompass, as the claim is a series of contingent limitations, some of which contain their own “and/or”, “or” limitations, rendering ambiguous what the claims are actually requiring (limitations related to the “and/or” and “or” terms can be interpreted as alternative options, requiring only one of the limitations).  The claim does not require that these conditions actually occur, and only recite steps meant to be performed in the event said conditions are met.  It is recommended that the claim be revised to positively recite the aforementioned conditions as being required by the method (e.g. “operating the gas turbine engine at rotational speeds up to 40% of a maximum rotation speed of the gas turbine engine”).
Claim 1, lines 9-12, recites “at the operation modes of the electrically- driven fuel pump in the fuel system, except for the required flow rate to the combustion chamber, additionally the necessary fuel pressure and flow rate for the operation of hydraulic drive units fuel distribution units are provided”.  This renders the claim indefinite and incomprehensible, as it is unclear at the GTE rotation speeds over 40%...”.  This is believed to be the result of a translation error.  
Claim 1, line 13, recites “after the end of the gas-turbine engine start and the GTE attaining the idle mode”.  This renders the claim indefinite, since there was no previous recitation of any “gas turbine engine start” procedure or step indicating such a step was required.  Likewise, the sudden recitation of “attaining the idle mode” renders the what the claim is attempting to describe unclear.  The claim is not directed to a method of controlling a fuel system of the gas turbine engine to ramp up engine rotation speed, but rather a broad method of providing fuel pressure and flow rate given specific engine operating conditions.  The claim does not tie the recited conditions together in a cohesive manner. The claim appears to be missing essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
   Claim 1, line 14, recites “the standby independent mode at the reduced head”.  This renders the claim indefinite, since it is unclear what the terms are meant to represent.  “Standby independent mode” and “reduced head” are not common phrases used in the art, and the applicant has not provided any clear definition of the terms (the Specification merely repeats the claim language verbatim and provides insufficient context as to the meaning of the phrases).  Thus, it is unclear what the claimed phrases are intended to encompass. 
Claim 1, lines 13 & 15, recite respectively “the idle mode” and “the ground idle mode”.  This renders the claim indefinite, as it is unclear if the two limitations are meant to be the same limitation or different “idle modes”.  Note, the claim has not recited that the method in any way applies to an aircraft or vehicle in general, which would provide context to “ground idle mode”.  Consequently it is unclear what the claim is attempting to describe by the term “ground idle mode” and how it differs from the “idle mode”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brocard (US 2011/0139123).
Regarding independent claim 1, as best understood, Brocard discloses a method for the creation of the required pressure and fuel rate in the fuel system of the gas turbine engine 14 (Para. 0001) containing an electrically-driven fuel pump 112 (Brocard Fig. 1, Para. 0041, “a positive-displacement pump 112 having an inlet 112a connected to the outlet of the centrifugal pump 100, an electric motor 114 for driving the pump 112 under the control of an electric control circuit 115”), a mechanically- driven fuel pump 100 (from the gearbox 16) (Para. 0040, “a centrifugal pump 100 constituting the main pump of the circuit. … The pump is driven by a mechanical connection with the accessory drive module 16 of the engine 14 and which is coupled to the turbine thereof”), fuel metering/ distribution device 124, controller 15 (Para. 0043, “a full authority digital engine control (FADEC) system 15”), transducers (Para. 0052, “pressure sensor”; or, Para. 0059, mass flow meter 122) consisting in the fact that 
the fuel system and gas turbine engine operation is provided from the electrically-driven pump 112 during startup (Para. 0048-49), the rotation speed of the electrically- driven fuel pump is gradually reduced and/or the fuel bypass (at check valve 102) from the electrically- driven pump outlet to the fuel system inlet is opened (Brocard Fig. 1, Para. 0050, once adequate 
at certain GTE rotation speeds (Para. 0053, adequate engine speed due to fuel delivery by the electrically-driven fuel pump, but the mechanical pump still has not reached adequate pressure at its outlet) the required fuel flow rate is provided by the mechanically-driven fuel pump 100 and by the electrically-driven fuel pump 110 (Para. 0053-54, “It should be observed that the pump unit 110 can be used not only on starting, but also during other stages of engine operation, e.g. when idling or when operating slowly under circumstances in which the centrifugal pump 100 becomes incapable of delivering fuel at the minimum pressure Pm … The pump unit 110 then behaves not only like an assistance unit on starting, but also as an assistance unit at low engine speeds so as to ensure that the minimum pressure at which fuel is supplied under any circumstances is a sufficient pressure”), at the operation modes of the electrically- driven fuel pump in the fuel system, except for the required flow rate to the combustion chamber, additionally the necessary fuel pressure and flow rate for the operation of hydraulic drive units fuel distribution units are provided; 
after the end of the gas-turbine engine start and the GTE attaining the idle mode the electrically- driven pump is switched over to the standby independent mode at the reduced head, or switched off (Para. 0052, “Once the pump 100 has taken over from the pump 112, the pump 112 can be stopped”), the ground idle mode and all the engine operation modes with the rotation speeds of the GTE rotor and mechanically-driven fuel pump drive shaft exceeding the ground idle mode are ensured by operation of the mechanically-driven fuel pump for the supply of the required fuel flow rate into the GTE combustion chamber 12 (Para. 0039-40, 0052; at speeds other than idling or “operating slowly”, the mechanically-driven pump is used to provide the controlled hydraulically”), 
additionally at the GTE operation modes with the GTE rotor rotation speed over 40% and occurrence of the conditions with an insufficient fuel pressure at the inlet or outlet of the mechanically-driven fuel pump, as well as at the fuel temperature at the inlet of the mechanically-driven pump less than +100C the rotor speed for the electrically-driven fuel pump is started and/or increased and the fuel pressure and temperature is maintained at the required level [contingent limitation] (Para. 0053, when there is insufficient fuel pressure supplied by the mechanically-driven fuel pump, the electrically-driven fuel pump can be restarted).  
Note, most of the claim appears to comprise contingent limitations (i.e. steps performed based on a particular condition being met, in this case specific rotation speeds of the gas turbine engine).  It has been held that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met.”, MPEP 2111.04, II.  
Brocard fails to disclose that the fuel system and gas turbine engine operate under the conditions of up to 40% of the maximum rotation speed of the gas turbine engine rotor for the electrically-driven pump, or at GTE speeds over 40% using the mechanically driven pump (with or without the electrically driven pump).
Brocard does discuss that the application of the electrically-driven fuel pump and mechanically driven fuel pump are tied to the rotational speed of the gas turbine engine, and that the mechanically-driven fuel pump operation is dependent on the engine speed to provide 
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal rotation speed of the engine through which the required fuel flow rate is provided by the mechanically-driven fuel pump, such as a speed of 40% the maximum rotation speed of the gas turbine engine, in the method of Brocard, in order to optimize the operation of the fuel system, determining when the switch between provision of fuel flow via the electronically-driven fuel pump to provision by the mechanically-driven fuel pump can occur.  Brocard already discusses that “The pressure at the outlet from the pump 100 increases with increasing engine speed, and when said pressure exceeds the value Pm, the check valve 102 opens (transition point T in FIG. 2). The pressure supplied to the flow rate regulator circuit 100 is then that supplied by the centrifugal pump 100” (Para. 0050).  Determining the optimal engine speed at which to configure the check valve to open would be a routine matter to one skilled in the art, since such as speed would dictate when the mechanically-driven pump can 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various arrangements of dual fuel pumps for gas turbine engines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741